Bijur, J. (dissenting).
The question involved in this case was a very simple one, and, as presented by the charge, to which no exception was taken, was as follows: Plaintiff testified that she fell because of the slippery condition of the stairs and that she had on “ a blue house dress with a pair of oxfords ” and that it did not have “ a cord around it.” Defendant’s witness, the janitor, on the other hand, testified that she was in a negligee — a robe with a couple of straps and a pair of slippers * * * so she ran and the straps of her ounging robe got caught somehow, and as the straps got caught she sat down.”
The judge charged fully on this subject and told the jury that if they believed the defendant’s story in this respect plaintiff could not recover. As the verdict was in favor of the plaintiff ■t may properly be presumed that the jury believed that the plaintiff was dressed as she testified, and that she was not dressed, and that the accident did not happen, as defendant’s janitor says.
Plaintiff testified that the janitor had been engaged in washing the steps; that a pail of soapy and greasy water was in the middle of the steps; and that the janitor himself was on the floor above or at the head of the steps; and that the steps were soapy and greasy which caused her fall although she had hold of the banister. The janitor testified that he had not begun to wash the steps but was only sweeping them.
If the plaintiff’s story were believed, as it was by the jury, then the janitor was not washing the steps in a careful or proper way, in that he allowed the steps to remain in a slippery and dangerous condition for an undue space of time while he did other work or attended to other errands. As the jury found for the plaintiff after a charge which distinctly presented that point, I think we must presume that her story was believed.
The charge also presented the question of contributory negligence, but as I understand it, on that point appellant makes no particular complaint, since it does not appear to be disputed as charged by the learned judge below that plaintiff had a right to use the steps provided she was careful, and she testified that she was and that *478she held onto the banister when she noticed that the stairs looked wet and greasy.
Under the circumstances, I do not see how the verdict of the jury can be assailed on a question of fact, nor the charge on a question of law, and I think that the judgment should be affirmed.